
	
		I
		112th CONGRESS
		2d Session
		H. R. 5804
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to require the
		  Administrator of the Federal Emergency Management Agency to provide guidance to
		  and coordination with local educational agencies and school districts that are
		  at high risk of acts of terrorism or other incidents, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preparedness Coordination With Local
			 Educational Agencies and School Districts Act.
		2.Guidance to and
			 coordination with local educational agencies and school districts
			(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at
			 the end the following new section:
				
					526.Guidance to and
				coordination with local educational agencies and school districtsTo enhance domestic preparedness for and
				collective response to terrorism and other incidents, the Administrator of the
				Federal Emergency Management Agency shall provide guidance to and coordinate
				with local educational agencies and school districts that are at a high risk of
				acts of terrorism or other
				incidents.
					.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (6 U.S.C. 101(b)) is amended by adding after the item
			 relating to section 525 the following new item:
				
					
						Sec. 526. Guidance to and coordination
				with local educational agencies and school
				districts.
					
					.
			
